 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   CARLOS CERVANTES,                                 No. 2:17-cv-2203 CKD P
12                      Plaintiff,
13          v.                                         ORDER
14   A. JENKINS, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983. By

18   order filed November 8, 2018, plaintiff’s complaint was screened and he was given the option to

19   proceed immediately on his claim against defendant Jenkins or to amend the complaint. (ECF

20   No. 4.) Plaintiff has now notified the court that he would like to amend the complaint. (ECF No.

21   8.)

22          Accordingly, IT IS HEREBY ORDERED that:

23          1. Plaintiff shall have thirty days from the service of this order to file an amended

24   complaint as outlined in the November 8, 2018 screening order. If plaintiff fails to file an

25   amended complaint, the case will proceed on the original complaint as screened and the Doe

26   defendants will remain dismissed without prejudice.

27   ////

28   ////
                                                      1
 1           2. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint
 2   form used in this district.
 3   Dated: January 16, 2019
 4

 5

 6

 7   13:cerv2203.amend

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
